Citation Nr: 1735550	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  15-27 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for a bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to October 1995.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The case was later transferred to the RO in Roanoke, Virginia.  In its decision, the RO granted service connection for a bilateral hearing loss disability and assigned an initial noncompensable (zero percent) rating.  

In his substantive appeal (VA Form 9), the Veteran requested the opportunity to testify at a personal hearing at the Board's Central Office in Washington, DC.  The hearing was initially scheduled for January 17, 2017.  At the Veteran's request, the hearing was continued to March 14, 2017.  Approximately one before the rescheduled hearing date, the Veteran submitted a written statement withdrawing his hearing request.  In the statement, the Veteran asked for the case to be decided based on the evidence of record, including the brief filed by his representative.  Because the Veteran withdrew his hearing request, this case can proceed without a hearing.  38 C.F.R. § 20.702 (2016).

For the reasons below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The RO assigned a noncompensable rating for the Veteran's hearing loss based on a VA-authorized audiology examination report which took place in December 2012.  In October 2016, the Veteran's representative submitted a written brief.  According to the brief, the Veteran contends that his hearing has worsened since the previous examination and he requested that his appeal be remanded for a new examination.  

When a Veteran claims that a service-connected disability is worse than when originally rated VA must provide a new examination.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992).  Accordingly, this appeal will be remanded to the AOJ with instructions to schedule a new audiology examination.  


Accordingly, the case is REMANDED for the following action:

1. Schedule a VA audiology examination to assess the severity of the Veteran's service-connected bilateral hearing loss.  All indicated testing should be accomplished and all symptomatology associated with the bilateral hearing loss disability should be identified.  The examiner must describe all functional impairment due to bilateral hearing loss, to include a discussion as to the effects of hearing loss on the Veteran's ability to work.

2. The AOJ must ensure that the examination report requested above is in compliance with the directives of this remand.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once.

3. After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






